                                          Case 5:20-cv-02155-LHK Document 116 Filed 08/06/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                               SAN JOSE DIVISION
                                  11

                                  12     IN RE: ZOOM VIDEO                                    Master File No. 20-CV-02155-LHK
Northern District of California
 United States District Court




                                  13     COMMUNICATIONS, INC. PRIVACY
                                         LITIGATION                                           ORDER PROPOSING CASE
                                                                                              SCHEDULE
                                  14

                                  15     This Document Relates To: All Actions
                                  16

                                  17
                                               On August 5, 2020, the parties filed a joint case management statement in connection with
                                  18   their upcoming August 12, 2020 initial case management conference. ECF No. 115 (“JCMS”).
                                  19   The Court proposes the below case schedule through the close of fact discovery. The parties shall
                                       file any objections to the below schedule by Friday, August 7, 2020 at 2:00 p.m. If there are no
                                  20   objections, the Court will adopt the below schedule and continue the August 12, 2020 case
                                       management conference.
                                  21

                                  22     Scheduled Event                                            Date
                                  23     Further Case Management Conference                         November 18, 2020 at 2:00 p.m.

                                  24     Last day to file for Plaintiffs to file Motion for Class   March 26, 2021
                                         Certification
                                  25     Last day for Defendant to file Opposition to Motion        April 23, 2021
                                         for Class Certification
                                  26     Last day for Plaintiffs to file Reply in Support of        May 7, 2021
                                         Class Certification
                                  27

                                  28                                                      1
                                       Case No. 20-CV-02155-LHK
                                       ORDER PROPOSING CASE SCHEDULE
                                         Case 5:20-cv-02155-LHK Document 116 Filed 08/06/20 Page 2 of 2




                                         Hearing on Motion for Class Certification            May 27, 2021 at 1:30 p.m.
                                   1
                                         Close of fact discovery                              August 28, 2021
                                   2

                                   3

                                   4
                                       IT IS SO ORDERED.
                                   5
                                       Dated: August 6, 2020
                                   6
                                                                                     ______________________________________
                                   7
                                                                                     LUCY H. KOH
                                   8                                                 United States District Judge

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                                 2
                                       Case No. 20-CV-02155-LHK
                                       ORDER PROPOSING CASE SCHEDULE
